—Order, Supreme Court, New York County (Edward Lehner, J.), entered November 30, 1998, which in an action for personal injuries by a laborer against the owner and general contractor of a construction site, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, an electrician assigned to turn on the power at the construction site before the other trades arrived, and who was the first person to enter the site on the morning of the accident, has no cause of action under Labor Law § 241 (6) and 12 NYCRR 23-1.7 (d) absent any evidence tending to show that “someone within the chain of the construction project” had notice of the overnight accumulation of snow on the ramp on which he slipped (Rizzuto v Wenger Contr. Co., 91 NY2d 343, 350, 351). Nor does plaintiff have a cause of action under Labor Law § 240 (1) since the ramp, which was positioned at the entrance of the building and rose to a maximum of 12 inches, did not present an elevation hazard (see, Rocovich v Consolidated Edison Co., 78 NY2d 509, 514-515). Concur — Nardelli, J. P., Tom, Wallach, Rubin and Andrias, JJ.